MATTHIAS, J.
By virtue of authority conferred upon municipalities by Section 3, Article XVIII of the state constitution to adopt and enforce within their limits' such local police regulations as are not in conflict with general laws, municipalities may enact and enforce ordinances, the provisions of which are not inconsistent with the general laws of the state, prohibiting the manufacture, possession or sale of intoxicating liquor for beverage purposes and the keeping of a place therein where intoxicating liquors are manufactured, sold, furnished, etc., for beverage purposes.
Judgment affirmed.
Marshall, C. J., Hough, Wanamaker, Jones and Clark, JJ., concur.